Title: From Thomas Jefferson to Thomas Mann Randolph, 1 June [1797]
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Philadelphia. June 1. [1797]
                    
                    Your’s of May 24. is recieved, and I have directed the springs to be made according to your desire. Your other commissions shall also be executed with pleasure, and shall go with some things of mine in the course of this month. Your tobacco is not yet arrived. Mr. Johnston’s express directions to ensure has induced us to do it: otherwise, considering the safety of the season I should have advised the contrary as being merely the throwing away 30. dollars, for Mr. Barnes concluded the insurance should be made on 1500.D. at 2. pr. cent. As yet I have no prospect of selling mine. Nine dollars can always be had: but I still rely on 10. or 11. by waiting. Lieper offers to take the tobacco and give me the price which shall be going in September, and as it would be unexampled that it should fall from this to September, I should do it were he not so difficult to settle a price with in this way.—The time of the rising of Congress cannot yet be foreseen. The conjectures are from a fortnight to six weeks according to the plan they shall adopt of inaction, or of preparation for war. On a motion yesterday for an amendment to the address of the Representatives expressing their desire that the French should be placed on as favorable a footing as other nations, it was carried by only 52. against 47. Evans was of the 47. You see from this the strength and spirit of a part of the house. They dare not avow they are  for war, yet what else could a refusal of equality to France produce? Genl. Pinckney, John Marshal and Dana are appointed envoys extraordinary to France. John Quincy Adams Minister plenipotentiary to Berlin.—We have no important news from Europe. I begin to fear I shall not get home to harvest. I must pray you to notify this to Page and to George, and that they must make their own preparations. Indeed I must get you so far to interfere, as to settle with them whether they will chuse to carry on the harvest in one gang, or divide into two, each conducting their own. In this last case the hands I have usually thrown in must be equally divided between them. They may do this by drawing lots for the 1st. choice and then chusing alternately thro’ the whole. Each will take a mule cart. Fleming & Mclanachen must be applied to to provide spirit, and they must make as small inroads as possible on our bacon. Their fish will enable them to do this, and I am in hopes they will have a plenty of peas and potatoes. There will be a difficulty as to the bricklayers. They should reserve for the harvest season that sort of work which will require the least attendance, and do with the least possible. What is absolutely necessary for them must be set apart before the division of the residue for the overseers takes place. The most indifferent hands for the harvest too should be allotted them.—To return to politics, the most afflicting circumstance when we attend to the division in the house of representatives, which we may consider for the most part as perfectly equal, is that it has been the changes in the Virginia elections which have occasioned it. Without that there would always have been a certain majority of half a dozen.—My love to my dear daughters, and kisses to the little ones. Adieu most affectionately.—P.M. So far I had written in the morning. The address having been reported to the House to-day, a motion was made to disagree to so much of the amendment as expressed a wish that the French might be placed on an equal footing with other nations, and Morgan and Machir, changing sides, the vote was 49. to 50. so the principle was saved by a single vote.
                